PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/239,411
Filing Date: January 3, 2019
Appellant(s): Verily Life Sciences LLC, subsidiary of Alphabet Inc.



__________________
Richard A. Machonkin, Registration No. 41,962
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1/22/2021 appealing from the Office action mailed on 6/17/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed on 1/22/2021, have been fully considered but they are not persuasive.

Appellant mentions in Pg. 6 in “Argument” that the prior art of the Office action “fail to disclose or suggest a control system configured to transition from (a) causing the handheld controller to apply torque-generating force to the rotatable knob based on the handheld controller control signal and outputting robot control signals to operate the robotic system component based on playback of at least one pre-defined robot control track, to (b) receiving real-time input from the handheld controller and outputting a second control signal to operate the robotic system component based on the real-time input from the handheld controller, as in claim 1.” Appellant elaborates in Pg. 7 that “The cited portions of Summer fail to disclose or suggest that the actuated sensor 118 transitions from (1) causing the control unit 304 to generate control signals based on playback of a track to (2) causing the control unit 304 to generate control signals based on real-time input. Rather, in Summer, the user actuated sensor 118 merely instructs the control unit 304 switch between controlling the vehicle base 502 and the robotic arm 504. As explained below, Summer fails to disclose or suggest causing the control unit 304 to generate control not used by the control unit 304 to output the signals that generate movement commands. Summer makes clear that the control unit 304 receives the “predetermined video stream” and presents the “predetermined video stream” on a video display 300 to provide “a visual framework with which [a] user may control movement” of the vehicle base 502 or the robotic arm 504. See Summer, paragraphs [0054] and [0058] (emphasis added). The cited portions of Summer fail to disclose that the predetermined video stream is used by the control unit 304 to operate the vehicle base 502 or the robotic arm 504. Rather, the control unit 304 merely presents the predetermined video stream to be displayed. See Summer, paragraphs [0054] and [0058] (emphasis added). In Summer, the user always controls the movement of the vehicle base 502 and the robotic arm 504. See Summer, paragraphs [0054] and [0058] (emphasis added).”

Examiner respectfully disagrees because Summer et al. (U.S. Pub. No. 2012/0294696) (referred to as “Summer”) has not been used to teach “transition[ing]” as outlined in the final Office action dated 6/17/2020. Rather, Summer et al. (U.S. Pub. No. 2014/0135991) (referred to as “Summer14”) teaches “transition[ing]”, which will be addressed below with respect to Appellant’s arguments regarding Summer14.
Further, Summer teaches control being performed based on playback of pre-defined robot control track, and this is because Summer discloses the control unit uses a predetermined video stream, which can also be presented on the display (Para. 58), and as further evidenced by 
Further, Para. 26 of Summer teaches the generation of control signals. Para. 48 of Summer already taught the torque being applied to the knob based on haptic feedback. Para. 26 of Summer was not used to teach the entire limitation, but the additional element in the limitation pertaining to generating control signals. Thus, Summer’s Para. 26, along with Para. 48, 58 and 63 teach to “generate a handheld controller control signal that controls torque applied to the rotatable knob based on the at least one pre-defined robot control track”, where Para. 48’s teachings of torque applied to knob based on haptic feedback is already cited in the preceding limitation within the claim with respect to “at least one motor that is operable to apply a torque-generating force to the rotatable knob”.
Further, Summer’s teachings with respect to Appellant’s control of the robotic system component as in claim 1 are further evidenced by Para. 60 of Summer which elaborates on the control performed in the cited Para. 58, where Para. 60 states that “The slave direction can be different from the control direction and defines a direction that the slave device should move in response to the physical displacement of the housing 106”.  Also, Summer’s teachings are further evidenced by Para. 68 of Summer which states that “if the user attempts to move or extend the robotic arm 504 beyond what the robotic arm 504 is physically capable of doing, the control unit 304 will generate movement commands for the vehicle base 502 to cause the vehicle base 502 to move in the direction desired by the user for the robotic arm 504”.  This does show that pre-programmed code is sent to the vehicle base to move with the movement of the robotic arm.  Para. 68 further states “this movement of the vehicle base 502 can stop when, for example, the 



Further, Appellant mentions in Pg. 8-9 in “Argument” regarding the cited Para. 6 of the prior art of Shao that “The cited portions of Shao are silent with respect to a control system configured to transition from (a) causing the handheld controller to apply torque-generating force to the rotatable knob based on the handheld controller control signal and outputting robot control signals to operate the robotic system component based on playback of at least one pre-defined robot control track, to (b) receiving real-time input from the handheld controller and outputting a second control signal to operate the robotic system component based on the real-time input from the handheld controller, as in claim 1. Applicant respectfully submits that combining the teachings of Summer with the teachings of Shao would not result in the above-described feature. Rather, the combination would result in the user actuated sensor 118 of Summer having a “curved touch sensitive area” (as described in Shao) to trigger the control unit 304 from controlling the vehicle base 502 to controlling the robotic arm 504. The combination of Summer and Shao would not result in the actuated sensor 118 (with the “curved touch sensitive area”) transitioning from (1) causing the control unit 304 to generate control signals based on playback of a track to (2) causing the control unit 304 to generate control signals based on real-time input.”

Examiner respectfully disagrees because Para. 6 of Yao Shao (U.S. Pub. No. 2012/0019999) (referred to as “Shao”) was not used in the final Office action dated 6/17/2020 to teach the above argued-about claim limitations. Rather, Para. 6 of Shao was cited as the teaching, suggestion, motivation to modify the teachings of Summer with the teachings of Shao. Further, the specific Para. 58 and 65 of Shao, which were used to only teach the limitation “one or more touch sensors arranged to sense touch input on a curved surface of the rotatable knob” [as recited in the Appellant’s claim(s)], have not been argued about by the Appellant. Only limitations which have been taught by Summer and Summer14 are argued about, and thus these arguments with respect to Shao are moot.



Further, Appellant mentions in Pg. 9 in “Argument” that “The cited portions of Summerl4 fail to disclose or suggest that, during the full haptic control mode, the HHC 406 transitions from (1) causing the HBCU 404 to control the slave device 102 based on playback of a track to (2) causing the HBCU 404 to control the slave device 102 based on real-time input. Rather, in each mode, the slave device 102 is controlled by user input commands. See Summerl4, paragraph [0036] (emphasis added). The cited portions of Summer 14 fail to disclose a scenario whereby the slave device 102 is controlled based on playback of a track. Therefore, the cited portions of Summer 14 fail to disclose or suggest a control system configured to transition from (a) causing the handheld controller to apply torque-generating force to the rotatable knob based on the handheld controller control signal and outputting robot control signals to operate the robotic system component based on playback of at least one pre-defined 

Examiner respectfully disagrees because Summer14 has not been used to teach transitioning specifically from “outputting robot control signals to operate the robotic system component based on playback of at least one pre-defined robot control track” to “outputting a second control signal to operate the robotic system component based on the real-time input from the handheld controller”. Summer14 has only be used to teach the transitioning of operational modes (Para. 34). With respect to what are the modes that are being transitioned to and from, this has been taught by Summer as outlined in the rejection in the final Office action dated 6/17/2020. Thus, the combination of Summer, Shao and Summer 14, and not Summer14 alone, teaches the transitioning from “outputting robot control signals to operate the robotic system component based on playback of at least one pre-defined robot control track” to “outputting a second control signal to operate the robotic system component based on the real-time input from the handheld controller”.



Further, Appellant mentions in Pg. 10 in “Argument” that “Applicant respectfully submits that combining the teachings of Summer, Shao, and Summerl4 would not result in the above-described feature. As explained above, the combination of Summer and Shao would result in the user actuated sensor 118 of Summer having a “curved touch sensitive area” (as described based on playback of a track.”

Examiner respectfully disagrees because of the Examiner’s response to arguments already outlined above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.